On October 31,1990, the Defendant was sentenced to five (5) years for Intimidation in Cause No. 3062; and ten (10) years for Criminal Sale of Dangerous Drugs in Cause No. 3303. Cause No. 3303 shall be run concurrently with the balance of time given for cause 3062. Credit is given for 41 days time served, September 2, 1990 until October 12, 1990. Credit is also given for time served on probation October 30, 1989 until October 31,1990.
On October 22, 1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Kevin Vainio, Attorney at Law from Butte. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the *75reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
DATED this 22nd day of October, 1992.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick and Hon. G. Todd Baugh, Judges.
The Sentence Review Board wishes to thank Kevin Vainio, Attorney at Law from Butte for his assistance to the defendant and to this Court.